Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance


1.	The applicant’s remarks, filed on 01/27/2021, have been carefully reviewed with updated search. Claims 6-8, 10 and 13-14 are cancelled. Claims 1-5, 9, 11-12 and 15-26 are allowed over the prior art record.

2.    The following is an examiner’s statement of reasons for allowance:

Kunishi et al. (U.S. PUB. 2015/0348993) teaches a semiconductor switch on a SOI substrate that includes a supporting substrate, an insulating layer on the supporting substrate, and a semiconductor layer provided on the insulating layer, includes a first and a second through FET groups, each including a plurality of field effect transistors connected in series between a common node and a first and second node, respectively.  The first through FET group has an area equal to or less than an area Sfet, which is calculated by using an equivalent circuit including a resistance that represents leakage of a high frequency signal from the first through FET group to the supporting substrate.

Kronholz et al. (U.S. PAT. 9,263,582) teaches an efficient strain-inducing mechanism may be provided on the basis of a piezoelectric material so that performance of different transistor types may be enhanced by applying a single 

Consider claims 1-5, 9 and 11, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a plurality of FET devices arranged in series between the first node and the second node, each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET, the subset of FET devices receiving a common proximity bias signal, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-11.

Consider claims 12 and 15-20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest  a switch arm segment implemented between the throw and the pole, the switch arm segment including a stack of field-effect transistor (FET) devices with each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a 

Consider claims 21-26, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a plurality of FET devices arranged in series between the first node and the second node, each FET device including an insulator layer, a substrate layer under the insulator layer, and a FET implemented on an active silicon layer formed over the insulator layer, with a subset of the FET devices including a proximity electrode implemented adjacent to a corresponding FET and configured to receive a proximity bias signal and to generate an electric field between the proximity electrode and a region generally underneath the corresponding FET, each FET device of the subset of FET devices receiving a separate proximity bias signal, in combination with other limitations, as specified in the independent claim 21, and further limitations of their respective dependent claims 22-26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649